Citation Nr: 1015021	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  05-41 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for loss of vision.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a psychiatric 
disability, including posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for sterility.

5.  Entitlement to service connection for a respiratory 
disability.

6.  Entitlement to service connection for a disability 
manifested by problems with balance and dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had a period of active military service from 
March 2, 1966 to March 1, 1969, which service VA has found to 
have been under honorable conditions.  The Veteran also 
served from March 2, 1969 to August 24, 1970, but VA has 
determined that this period is properly characterized as 
being under other than honorable conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In March 2009 and October 2009, the Board remanded the 
Veteran's claims in order for the Veteran to be scheduled for 
a hearing before the Board.  In December 2009, the Veteran 
testified at a hearing before the Board.  

(The issues of entitlement to service connection for 
sterility, respiratory disability, and a disability 
manifested by loss of balance and dizziness are addressed in 
the remand portion of the decision below.)  






FINDINGS OF FACT

1.  The Veteran does not have loss of vision that is 
attributable to his period of honorable active military 
service.

2.  The Veteran does not have hearing loss that is 
attributable to his period of honorable active military 
service.

3.  The Veteran does not have a psychiatric disability that 
is attributable to his period of honorable active military 
service; he does not have PTSD.


CONCLUSIONS OF LAW

1.  The Veteran does not have loss of vision that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  The Veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service; nor may sensorineural hearing loss be 
presumed to have been incurred during active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2009).

3.  The Veteran does not have a psychiatric disability that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to arrive at a decision as to the claims decided 
herein has been accomplished.  Through January 2005 and March 
2005 notice letters, the RO notified the Veteran of the 
information and evidence needed to substantiate his claims.  
While the notice letters did not refer to criteria for 
assigning disability ratings or effective dates, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), these 
questions are not now before the Board.

The Board also finds that the January 2005 and March 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the Veteran that VA was responsible 
for obtaining relevant records from any Federal agency and 
that the RO would make reasonable efforts to obtain relevant 
records not held by a Federal agency, such as from a state, 
private treatment provider, or an employer.  Additionally, 
the notice letter requested the Veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his disabilities.  Consequently, a remand of these 
issues for further notification of how to substantiate the 
claims is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues decided below.  Available service treatment records 
(STRs) have been obtained and associated with the claims 
file; however, all of the Veteran's STRs do not appear to be 
available.  The RO has attempted to obtain all in-service 
clinical medical records, however, further efforts to obtain 
the Veteran's STRs would be futile.  See 38 C.F.R. 
§ 3.159(c)(2).  The Veteran identified the Nashville VA 
Medical Center (VAMC), the Ft. Campbell VA Outpatient Clinic 
(OPC), Jeannie Stuart Medical Center, and a Dr. J. as 
treatment providers.  Available records from those facilities 
were obtained.  Significantly, the Veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

Additionally, in May 2008 the Veteran was afforded VA 
examinations, the reports of which are of record.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA opinions obtained 
in this case are sufficient as they are predicated on 
consideration of the private and VA medical records in the 
Veteran's claims file, as well as examination findings.  They 
consider the statements of the Veteran, and provide a 
rationale for the opinions stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues decided herein has been 
met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

The Veteran contends that he developed loss of vision, 
hearing loss, and a psychiatric disability as a result of his 
period of honorable active military service.  At a December 
2009 hearing, the Veteran attributes his claimed disabilities 
to a November 1968 burn injury the Veteran sustained while 
destroying communication wiring in Da Nang as part of his 
official duties.  Hearing Transcript at 3-4, 6.  
Additionally, the Veteran contends that, while stationed in 
Da Nang, a grenade detonated in a nearby hut and the 
explosion contributed to the Veteran's claimed hearing loss 
and psychiatric disability.  Id. at 13-14, 23, 28.  Finally, 
the Veteran contends that he has experienced loss of vision 
since his separation from service.  Id. at 16-17, 31.  Thus, 
the Veteran contends that service connection is warranted for 
loss of vision, hearing loss, and a psychiatric disability.

A September 2003 treatment record from the Ft. Campbell OPC, 
a May 2008 VA examination report, a December 2006 statement 
by the Veteran's representative, a March 2008 statement by 
the Veteran, and statements by the Veteran at the December 
2009 hearing indicate that the Veteran was awarded the Purple 
Heart for an injury sustained in service.  However, the 
Veteran's personnel records, and research undertaken by the 
RO, do not corroborate the assertions by the Veteran that he 
received the Purple Heart medal.  Nor do the Veteran's 
personnel records indicate that the Veteran received any 
combat related awards for any period of active military 
service.  

Additionally, in an April 2005 statement, the Veteran 
contended that he had been a prisoner of war (POW) in a 
concentration camp in Vietnam from 1967 to 1968, but that he 
could not remember the name of the camp or the location of 
the camp.  Research undertaken by the RO does not corroborate 
the Veteran's contention that he was a POW and a December 
2005 administrative decision by the RO in Louisville, 
Kentucky found that the Veteran may not be considered a POW 
based on detention during wartime by an enemy government.  
(The Veteran did not appeal that decision.)

The Veteran's personnel records indicate that the Veteran's 
military occupational specialty was as a lineman and that he 
had foreign service in Germany and in Vietnam (Vietnam 
service was from March 1, 1968, to November 4, 1968.  In 
about June 1969, the Veteran willfully absented himself from 
the U.S. Army without leave; therefore, in August 1970, the 
Veteran was discharged for the good of the service with a 
discharge under conditions other than honorable.  A May 1975 
administrative decision by the RO in Lexington, Kentucky 
found that the Veteran's period of service from March 2, 1966 
to August 24, 1970 was under dishonorable conditions.  The 
Veteran did not appeal the decision.  Nonetheless, a January 
2005 administrative decision from the RO in Louisville, 
Kentucky found that the Veteran's period of service from 
March 2, 1966 to March 1, 1969, was to be considered 
honorable for VA purposes; however, the character of the 
Veteran's discharge for the period of service from March 2, 
1969 to August 24, 1970 was a bar to receiving VA benefits.

Overall, due to unsubstantiated contentions and conflicting 
statements, the Board finds that the Veteran has not been 
entirely forthcoming with VA for the purposes of prosecuting 
his claims.  This is especially so with respect to his claims 
of having received the Purple Heart medal and of having been 
a POW.  Thus, the Board does not find the Veteran to be a 
credible witness and his testimony and statements made in the 
prosecution of his claims will be afforded very little to no 
probative value regarding the etiology of symptomatology and 
alleged in-service events.  See also Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995) ("The credibility of a witness can be 
impeached by a showing of interest."); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (noting that, although 
interest in the outcome of a proceeding does not affect the 
competency to testify, it may affect the credibility of 
testimony).  

At the same time, statements of the Veteran made to treating 
or examining medical professionals may be afforded greater 
probative value regarding the severity and etiology of 
symptomatology, especially if provided in the context of 
seeking medical care.  See Thurber v. Brown, 5 Vet. App. 119, 
126 (1993) (the Federal Rules of Evidence may be used as a 
persuasive source of authority); Fed. R. Evid. 803(4) 
(statements made to a physician for purposes of diagnosis and 
treatment are trustworthy because of a patient's strong 
motivation to be truthful).

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

A. Loss of Vision

A review of the Veteran's March 1966 entrance and August 1970 
separation examination reports reveals that the Veteran had 
normal eyes, including vision, on ophthalmoscopic 
examination, and with respect to ocular motility.

A review of the Veteran's post-service medical treatment 
records reveals that the Veteran requires corrective lenses.  
A September 2005 treatment record from the Ft. Campbell OPC 
indicates a diagnosis for presbyopia (age-related 
farsightedness) and an October 2008 vision examination report 
from the same facility indicates no significant change.

The Board notes that, absent a connection to trauma or an eye 
injury, refractive error shown on examination is not a 
disability for which compensation may be authorized because 
it is not a disease or injury within the meaning of 
applicable law.  38 C.F.R. §§ 3.303(c), 4.9 (2009).

A January 2009 statement by the Veteran's representative 
indicates that, "[t]he Veteran was supplied glasses for 
correction of refractive error . . . [that] will not in 
itself be considered indicative of aggravation by service, 
entitling compensation."

Here, there is no indication that the Veteran experienced 
trauma to the eyes and the Veteran has not otherwise 
indicated that his eyes were injured during service.  
Consequently, the Board finds that the Veteran's claimed loss 
of vision is a refractive error not caused by injury or 
disease of service origin-it is not a disability for which 
service connection may be granted.  Therefore, service 
connection for loss of vision must be denied as a matter of 
law.

B.  Hearing Loss

In addition to the general provisions of service connection, 
certain chronic diseases, such as sensorineural hearing loss, 
may be presumed to have been incurred during service if the 
disease becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

A review of the Veteran's March 1966 entrance and August 1970 
separation examination reports reveals that the Veteran had 
normal ears, including normal hearing acuity.

A review of the Veteran's post-service medical treatment 
records reveals an October 2002 audiological examination 
report from the Ft. Campbell OPC that indicates the Veteran 
claimed his hearing loss began 10-12 years prior and his 
hearing was normal with sloping mild-moderate sensorineural 
hearing loss.  A June 2008 treatment record from the 
Nashville VAMC indicates normal external and internal ears.

In May 2008, the Veteran was afforded a VA examination in 
connection with this claim.  The examiner reviewed the 
Veteran's claims file and examined the Veteran.  At the 
examination, the Veteran reported in-service noise exposure 
from gunfire and post-service occupational noise exposure 
from machinery.  Additionally, the Veteran reported that his 
hearing loss began 15-20 years prior.  The examiner diagnosed 
the Veteran with bilateral sensorineural hearing loss and 
opined that the Veteran's hearing loss was not related to his 
period of active military service.  The examiner reasoned 
that, "[b]ased on the fact that the patient's hearing was 
normal at entrance and separation it is less than likely that 
his current hearing loss is as a result of his military noise 
exposure."

The Board finds that the May 2008 examiner provided a well-
reasoned opinion, supported by the evidence of record, in 
which she did not attribute the current hearing loss to the 
Veteran's period of honorable active military service.  The 
Board notes that the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In 
this case, the Veteran has reported that, at the earliest, 
his hearing loss had its onset in 1988-almost 18 years after 
his separation from active military service.  Here, the VA 
examiner's opinion is probative and a persuasive opinion was 
provided, which opinion is supported by the Veteran's own 
statements and the remainder of the evidence.  Without 
competent medical evidence attributing the current disability 
to his period of honorable active military service, service 
connection is not warranted.  See 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385.

Additionally, the Board notes that there is no objective 
evidence that the Veteran's hearing loss manifested itself to 
a compensable degree within one year of the Veteran's 
separation from military service.  The earliest evidence of 
record of hearing loss is the October 2002 audiological 
examination from the Ft. Campbell OPC-many years after the 
Veteran's separation from service.  Thus, service connection 
is not warranted on a presumptive basis.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

C.  Psychiatric Disability

In general, service connection may be established for a 
disability resulting from disease or injury incurred in, or 
aggravated by, active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  Establishing 
service connection for PTSD specifically requires:  medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2009); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  
Section 4.125(a) requires the diagnosis to conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).

To substantiate a claim of service connection for PTSD, there 
must be credible supporting evidence that a claimed in-
service stressor actually occurred.  However, if the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  This is so in the absence 
of clear and convincing evidence to the contrary and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service.  38 C.F.R. § 3.304(f)(1).

In support of his claim, the Veteran submitted information 
obtained from an Internet site; however, the Internet 
research is not helpful because it does not specifically 
address the Veteran's case and is, therefore, without 
evidentiary weight, except in a generic sense.

A review of the Veteran's March 1966 entrance and August 1970 
separation examination reports reveals that the Veteran had a 
normal psychiatric evaluation.

A review of the Veteran's post-service medical treatment 
records reveals that, in May 2004, the Veteran contacted the 
Ft. Campbell OPC asking for a letter that states he has PTSD 
even though there is no evidence that the Veteran received 
psychiatric treatment prior to May 2004.  August 2006 and  
March 2007 treatment records from the Ft. Campbell OPC 
indicate a diagnosis of depressive disorder, however, there 
is no note of in-service experiences and no indication that 
any psychiatric disability may be associated with the 
Veteran's period of honorable active military service.  

In May 2008, the Veteran received a VA examination in 
connection with this claim.  The examiner reviewed the claims 
file and examined the Veteran.  At the examination, the 
Veteran reported that, in October 1968, he received burns to 
40 percent of his body, an event the examiner noted was 
conceded by the RO.  The examiner diagnosed the Veteran with 
adjustment disorder with depressed mood and stated that any 
"existing posttraumatic symptoms do not meet the criteria 
for PTSD."  In an August 2008 addendum to the examination 
report, the examiner opined that the Veteran's psychiatric 
disability was not related to his period of active military 
service subject to an honorable discharge.  The examiner 
reasoned that, "[t]he military traumas are judged to play a 
relatively minor role in the maintenance of his current 
depression.  As such:  It is less likely as not that the 
Veteran's depression is caused by his military trauma of 
being burned in a gasoline explosion."

The Board finds that the May 2008 examiner provided a well-
reasoned opinion, supported by the evidence of record, in 
which he did not attribute the current psychiatric disability 
to the Veteran's period of honorable active military service.  
Additionally, the May 2008 examiner concluded that the 
Veteran did not have PTSD.  Thus, without competent medical 
evidence attributing a diagnosed psychiatric disability to 
his period of honorable active military service, service 
connection is not warranted.  See 38 C.F.R. § 3.304.

D.  Conclusion

While the Veteran has argued that the aforementioned problems 
are attributable to his military service, as a lay person, 
without the appropriate medical training or expertise, he is 
not competent to provide a probative opinion on a medical 
matter such as the diagnosis or etiology of a current 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The VA examiners clearly took into account the 
Veteran's complaints and contentions and arrived at medical 
conclusions contrary to the claims.  The Board relies on the 
examiner's opinions as they are based on a review of the 
evidence and the Veteran's assertions and because of 
examiners' expertise.

For the foregoing reasons, the Board finds that the claims of 
service connection for loss of vision, hearing loss, and a 
psychiatric disability must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine; however, because the 
preponderance of the evidence is against the Veteran's claims 
of service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

Service connection for loss of vision is denied.

Service connection for hearing loss is denied.

Service connection for a psychiatric disability, including 
PTSD, is denied.


REMAND

The Veteran contends that he developed sterility, a 
respiratory disorder, and a disability manifest by loss of 
balance and dizziness as a result of his period of honorable 
active military service.  At a December 2009 hearing, the 
Veteran attributes his claimed disabilities to a November 
1968 burn injury he sustained while destroying communication 
wiring in Da Nang as part of his official duties or to 
asbestos exposure.  Hearing Transcript at 3-4, 6.  He 
contends that he was exposed to asbestos when removing or 
installing wiring in walls.  Id. at 18, 30.  Finally, the 
Veteran contends that the medication he received to treat his 
other disabilities resulted in sterility.  Id. at 24.  Thus, 
the Veteran contends that service connection is warranted for 
sterility, a respiratory disorder, and a disability manifest 
by loss of balance and dizziness.

A review of the Veteran's March 1966 entrance and August 1970 
separation examination reports reveals that the Veteran had 
normal lungs and genitourinary system and reported no 
dizziness or fainting spells.

A review of the Veteran's post-service medical treatment 
records reveals a December 1988 chest x-ray report from the 
Jeannie Stuart Medical Center that indicates normal lungs and 
an August 2003 problem list from the Ft. Campbell OPC that 
indicates "[s]terility with testis examination revealing 
atrophy of the testicles."  At a May 2008 VA examination for 
an unrelated claim, the Veteran informed the examiner that 
his libido had been low since 1994 when he "got hurt down 
there."

In May 2008, the Veteran was afforded a VA examination in 
connection with these claims.  The examiner was unable to 
review the Veteran's claims file.  The examiner diagnosed the 
Veteran with sterility, obstructive sleep apnea, and  
positional vertigo.  In a September 2008 addendum to the 
examination report, a second examiner indicated that he could 
not provide opinion whether the Veteran's current 
disabilities were attributable to his period of honorable 
active military service without resort to speculation.

Here, the Board finds that the May 2008 VA examination and 
September 2008 opinion are inadequate for the purposes of 
establishing service connection.  Jones v. Shinseki, No. 07-
3060 (Ct. Vet. App. Mar. 25, 2010) (it must be clear that the 
examiner has not invoked the phrase "without resort to mere 
speculation" as a substitute for the full consideration of 
all pertinent and available facts).  It is clear from these 
opinions that not all facts were considered, even the burn 
injury.  VA regulations require VA to obtain a medical 
opinion based on the evidence of record if VA determines such 
evidence necessary to decide the claim.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2009).  
A medical opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As such, the Board finds 
that further development is necessary to address the 
diagnoses and etiology of the Veteran's claimed disabilities.  
The Board will, therefore, remand the case to schedule the 
Veteran for a VA examination to obtain a medical opinion 
regarding the medical probability that his claimed 
disabilities are attributable to his period of honorable 
active military service.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a complete notice 
letter in full compliance with the VCAA, 
including the notice as required by 
Dingess/Hartman, 19 Vet. App. 473, 
concerning the issues of sterility, 
respiratory disability, and disability 
manifested by problems with balance and 
dizziness.

2.  Obtain the Veteran's VA treatment 
records pertinent to these claims from 
the Nashville VAMC prepared since 
November 2009 and from the Ft. Campbell 
OPC prepared since September 2008, and 
any other medical facility identified by 
the Veteran, and associate the records 
with the claims folder.  Assist the 
Veteran in obtaining any identified 
records.

3.  Schedule the Veteran for a VA 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claims.  See 
38 C.F.R. § 3.655 (2009).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner(s).  
The examiner(s) should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the opinions 
requested below are conducted. 

The examiner(s) should ascertain whether 
the Veteran has sterility, a respiratory 
disorder, and/or a disability manifested 
by problems with balance and dizziness.  
The examiner(s) should then discuss the 
etiology and the onset of each diagnosed 
disability.  The examiner(s) should set 
forth the medical probabilities that each 
diagnosed disability is related to the 
Veteran's period of honorable active 
military service (March 2, 1966, to March 
1, 1969).  The bases for the opinion(s) 
provided should be explained in detail.  
(The Board recognizes that a certain 
degree of conjecture is required to 
arrive at any medical opinion; the 
examiner should state the medical 
probabilities even if speculation is 
required to do so.)  If a conclusive 
opinion cannot be provided without 
additional information, the examiner 
should specifically identify the 
additional information necessary to 
arrive at an opinion.  

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  
If further information or additional 
evidentiary development is deemed 
necessary by the examiner before arriving 
at an opinion, such development should be 
undertaken and the case thereafter 
returned to the examiner.  

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claims of service 
connection for sterility, a respiratory 
disorder, and a disability manifested by 
problems with balance and dizziness.  If 
any benefit sought is not granted, 
furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

No action is required of the Veteran until he is notified by 
VA.  The Veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


